Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches a display device comprising: a display area; and a non-display area outside the display area, wherein the display area comprises a plurality of scanning lines each extending in a first direction and arrayed in a second direction crossing the first direction, a plurality of pixels arrayed in the first direction and the second direction, and a light shielding layer over the plurality of pixels, the plurality of pixels comprise a first pixel having a first pixel electrode, a second pixel having a second pixel electrode, the second pixel being adjacent to the first pixel in the second direction, a third pixel having a third pixel electrode, the third pixel being adjacent to the second pixel in the second direction, a fourth pixel having a fourth pixel electrode, the fourth pixel being adjacent to the first pixel in the first direction, and a fifth pixel having a fifth pixel electrode, the fifth pixel being adjacent to the fourth pixel in the first direction, the first pixel, the second pixel, and the third pixel are in a same column, the first pixel, the fourth pixel, and the fifth pixel are in a same row, the light shielding layer comprises a first opening corresponding to the first pixel electrode, a second opening corresponding to the second pixel electrode, a third opening corresponding to the third pixel electrode, a fourth opening corresponding to the fourth pixel electrode, a fifth opening corresponding to the fifth pixel electrode, a first light shielding area between the first opening and the second opening, and a second light shielding area between the second opening and the third opening, a width of the second opening in the second direction is smaller than a width of the first opening in the second direction, a width of the third opening in the second direction is smaller than the width of the second opening in the second direction, a width of the fourth opening in the second direction is smaller than that of the first opening in the second direction, and a width of the fifth opening in the second direction is smaller than that of the fourth opening in the second direction.  The prior art of record does not teach nor suggest, in combination with the limitation above, a sixth pixel having a sixth pixel electrode, the sixth pixel being adjacent to the second pixel in the first direction, the sixth pixel being adjacent to the fourth pixel in the second direction, the second pixel and the sixth pixel are in a same row, the fourth pixel and the sixth pixel are in a same column, and a sixth opening corresponding to the sixth pixel electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871